Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/834,875 filed 3/30/20.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statements (IDS) submitted on 5/28/20 and 6/09/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

The drawings are objected to because:
Figures 10A and 10 require bracketing “}”, and
They fail to comply with 37 CFR 1.84(u)(2) which requires the view numbers to be larger than the reference characters.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an independently movable leg rest support pivotally connect4ed to the chair frame”.  It is not clear what the leg rest support is independently movable with respect to or relative to.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,076,303 Korenblit.
Korenblit provides a collapsible chair [col.1, ln. 5] comprising a frame having front legs 2/2’, rear, legs 3/3’, armrests 6,  a seat support 9 having a back support 7 adjustably attached thereto and a leg rest support 12 pivotally attached to the seat support 9 [col. 2, lns. 7-9]  and independently movable between a raised position [fig. 2] and a lowered position [Fig. 3] by an actuating mechanism 10/11/18 connected between the leg rest support 12 and front legs 2 of the chair frame.
With respect to claims 15 and 20, slight lifting of the armrests unlocks the armrests to allow for adjustment of the back support [col. 2, lns. 19-22].

Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13, 14 and17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fail to each or adequately suggest the claimed U-shaped handle member pivotally mounted to and anchored by the chair frame/leg assembly and a secondary support linkage pivotally connected between the U-shaped handle member and the leg rest support whereby movement of the U-shaped handle effects movement of the secondary support linkage, which effects movement of the leg rest support.  While the search report cited as citation 6 on the IDS filed 7/20/20 indicated that U-shaped control rod 52 of U.S. Patent 4,938,603 to Turner meets this limitation the examiner disagrees as it fails to provide the claimed secondary support linkage pivotally connected between the U-shaped handle member and the leg rest support.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular:
Actuating mechanism 6 in CN 210672704-U.
DE 212014000058-U1 to Westfield Outdoors.
The embodiment of Fig. 22 of U.S. Patent 2,571,463 to Lorenz where rod 200 is considered and actuating mechanism which independently moves a leg rest support 54 f from a lowered and raised position. 
	Handle 35 and linkage 42 which effects movement of leg rest 27 in U.S. 6,382,727 to Pickard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636